Opinion by
Mr. Justice Green,
Substantially the assignments of error in this case raise but one question, and that is the liability of Edward K. Clark as a trustee ex maleficio. This same question is also presented in the sixty-eighth assignment of error in the appeal of Junius R. *338Clark, in this same case, No. 187, January term, 1898, and is there decided, ante, p. 321. For the reasons stated in the opinion in that cause we sustain the eighth assignment of error in this, and reverse the decree of the court below as to Edward K. Clark.
The decree of the court below in all respects except as to so much thereof as relates to Edward K. Clark, and holds him to be a trustee ex maleficio as to the property.,purchased by him from C. R. Early, and requires him to account for the proceeds of that property, is affirmed, and as to so much of the decree as relates to that subject it is hereby reversed and the record is remitted to the court below at the cost of the appellee.